Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone Hurt appeals the district court’s order dismissing this action pursuant to 28 U.S.C. § 1915(8)(2)(B)(ii) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hurt v. Gray, No. 2:12-cv-00020-RBS-FBS (E.D.Va. Jan. 26, 2012). We deny the motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.